DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the applicant’s amendment received on November 16, 2020 (“Amendment”).
Initially, the examiner would like to point out that claims 9, 17 and 18 in the Amendment appear to have been mislabeled as “Original” when it should have been labeled as “Currently Amended”. For the purpose of expedition of prosecution, the examiner has interpreted the claims in question as “Currently Amended”. 

Claim Status
Claims 2, 3, 6-9, 11-13, 17 and 18 have been amended.
Claims 1, 4-5, and 14-16 have been canceled.
Claims 19-23 have been newly added. 
Claims 2, 3, 6-13, and 17-23 are pending.

Claim Objection
Claim 11 recites multiple “and”, e.g. after “compares …” and after “generates the time interval …” One of the conjugation should be removed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 3, 6-13, and 17-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per independent claim 6, the scope of the claim is unclear. Specifically, the claim recites, in part, “further comprising generating the time interval of expected usage for the particular user based on a combination of the usage history data associated with an identified set of usage history persona matching the profile”. Here, the scope of the claim is unclear as it is unclear as to whether the recitation should be interpreted separate step of estimating, e.g. estimating usage pattern …, generating …, estimating a license count …, securing …, and generating the time interval …, or that the recitation should be interpreted as further defining the “wherein estimating the usage patterns comprises”.
Additionally, the claim recites, in part, “generating the time interval of expected usage for the particular user based on the usage history data associated with the identified at least one usage history persona, and further comprising generating the time interval of expected usage for the particular user based on a combination of the usage history data associated with an identified set of usage history persona matching the profile.” Here, the scope of the claim is unclear as it appears that the time interval of expected usage for the particular user is generated based on the usage history data associated with 
Furthermore, the claim recites, in part, “… wherein estimating the usage patterns [e.g. of a plurality of users] comprises: … for each user, evaluating usage history data of the user for the first software application; generating a time interval of expected usage for each user … generating the time interval of expected usage for the particular user …” Here, the claim is rejected as the claim does not illuminate the relationship of recited user(s). Furthermore, even if the recited users, e.g. “each user”, “the user”, and “particular user” are all within the scope of the previously recited “plurality of users”, the scope of the claim is unclear as the claim clearly recites that for each user, e.g. all users, the time interval of expected usage is generated, e.g. “generating a time interval of expected usage for each user”. The claim, however, describe two different step(s) in generating the time interval for a particular user. 
Claim 11 include similar deficiency, hence is rejected.
In further reference to claim 11, the claim recites, in part, “estimate a license count for the first software application based on the set of time conflicts … generates a set of time policy conflicts associated with license sharing by the plurality of users and estimates the license count for the first software application based on the set of time conflicts and the set of policy conflicts”. Here, the scope of the claim is unclear. Specifically, the claim appears to recite that the processor estimates the license count twice.

As per claim 2, the scope of the claim is unclear as claim 6, on which claim 2 depends, already recites that the license count is estimated.
As per claim 12, the scope of the claim is unclear as the recited functions, e.g. generate a set of time policy conflicts associated with license sharing by the plurality of users and estimate the license count for the first software application based on the set of time conflicts and the set of policy conflicts, appears to be recited in claim 11 already.
As per claim 22, the claim recites “PCA” without reciting what the acronym stands for. The examiner submits that PCA is not defined in the Specification also.
The dependent claims are rejected similarly as they depend on the claim(s) above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 3, 6-13, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
In the instant case, claims 2, 3, and 6-10 (group I) are directed to a method (i.e. process) while claims 11-13 and 17-23 (group II) are directed to a system. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Group I Analysis
Claim 6 (independent claim in group I) recites: A method, comprising:
	estimating usage patterns of a plurality of users for a first software application in a computing system;
	generating a set of time conflicts based on the usage patterns;
	estimating a license count for the first software application based on the set of time conflicts;
	securing additional licenses for the first application in the computing system responsive to the estimated license count not being less than an actual license count by a predetermined margin;
	wherein estimating the usage patterns comprises:
		defining a time window;
for each user, evaluating usage history data of the user for the first software application;
		generating a time interval of expected usage for each user;
defining a set of usage history personas, each usage history persona having an associated set of profile characteristics and associated usage history data;
		determining that a particular user has insufficient usage history data;
comparing a profile of the particular user to the set of profile characteristics to identify at least one usage history persona matching the profile;
generating the time interval of expected usage for the particular user based on the usage history data associated with the identified at least one usage history persona;
and, further comprising generating the time interval of expected usage for the particular user based on a combination of the usage history data associated with an identified set of usage history persona matching the profile.
Emphasis added on the additional element(s))
Here, the claim recites a process of license management resulting in securing additional licenses for an application, e.g. application in a computing system, based on a process of estimating license count being less that an actual license count by a predetermined margin. The claim further recites that the estimating of the usage patterns comprises step(s), e.g. defining a time window; for each user, evaluating usage history data of the user for the first software application; generating a time interval of expected usage for each user; defining a set of usage history personas, each usage history persona having an associated set of profile characteristics and associated usage history data; determining that a particular user has insufficient usage history data; comparing a profile of the particular user to the set of profile characteristics to identify at least one usage history persona matching the profile; generating the time interval of expected usage for the particular user based on the usage history data associated with the identified at least one usage history persona; and, further comprising generating the time interval of expected usage for the particular user based on a combination of the usage history data associated with an identified set of usage history persona matching the profile. As such, the claim recites a certain methods of organizing human activity, e.g. license management relating to group of users, and mental process of performing forecasting demand, e.g. expected usage, based on usage history and at least one usage history persona that is comparable to the profile of a user, which can be performed in the human mind with pen and pencil. Therefore, the claim recites abstract idea.
Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. The examiner submits that there is no additional element(s) recited in the claim. The claim recites first software application in a computing system. However, this recitation is merely describing the nature of the usage patterns, usage history, and the licenses.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount 
The dependent claims 2, 3, 7, and 8 further describe the abstract idea directed to estimating the license count for the first software application without reciting additional elements.
The dependent claims 9 and 10 further describes assigning licenses to particular user and registering the assigned license with a license management or licensor associated with the first software application and preventing operation of the first software application by a selected user responsive to a number of assigned licenses being equal to a maximum allowed number of license, hence further describes certain methods of organizing human activity in license management in controlling rights to software application. The additional element of server is recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field (e.g. the management server) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  

Group II Analysis
Claim 11 (independent claim in group II) recites: 
A system, comprising:
a processor;
and a non-transitory computer readable medium storing instructions that when executed on the processor:
estimates usage patterns of a plurality of users for a first software application in a computing system, 
generates a set of time conflicts based on the usage patterns, 

prevents operation of the first software application by a selected user responsive to a number of assigned licenses being equal to a maximum allowed number of licenses, 
generates a set of time policy conflicts associated with license sharing by the plurality of users and estimates the license count for the first software application based on the set of time conflicts and the set of policy conflicts, 
defines, by at least one machine learning algorithm, a set of usage history personas, each usage history persona having an associated set of profile characteristics and associated usage history data, 
determines that a particular user has insufficient usage history data, 
compares a profile of the particular user to the set of profile characteristics to identify at least one usage history persona matching the profile, and 
generates the time interval of expected usage for the particular user based on the usage history data associated with the identified at least one usage history persona, and 
generates the time interval of expected usage for the particular user based on a combination of the usage history data associated with an identified set of usage history persona matching the profile.
 
Claim 11 recites license management including license demand forecasting and controlling rights to the first software application based on availability of licenses similar to claim 6. As such, the claim recites certain methods of organizing human activity in license management and demand forecasting. The claim further describes the demand forecasting, e.g. estimating of the license count for the first software application based on set of time conflicts and the set of policy conflicts and generating of time interval of expected usage for a particular user. However, this also falls under the methods of organizing human activity, e.g. license management relating to group of users, and mental process of performing forecasting demand, e.g. expected usage, based on usage history and at least one usage history persona 
Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), a system comprising a processor and a non-transitory computer readable medium storing instructions executable by the processor, and at least one machine learning algorithm, are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field (e.g. the management server) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that 
The dependent claims 12, 13, 17, and 18, further describes the abstract idea of forecasting and license management without reciting further additional elements. Hence, these claims are also directed to non-statutory subject matter.
The dependent claims 19-23 attempt to further describe the machine learning algorithm, specifically that the algorithm comprises Hidden Markov Model, a support vector machine, frequent itemset mining, PCA, or convolutional neural networks. However, these elements are algorithm further describing abstract idea, e.g. mathematical concepts. Even if these elements are considered as additional elements, they are recited at a high-level generality such that it amounts to no more than “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do 
As such, the claims are directed to abstract idea without significantly more.
	
In presenting arguments that the claim(s) are directed to eligible subject matter, the applicant points to the problem that the instant claim(s) are attempting to solve, e.g. a particular history of a user may be unknown and that the problem is addressed by defining personas of users for which usage history is available and then estimating the usage history of the particular user for which data is not available based on the usage history of users having matching personas (see page 8 of the Amendment). The examiner submits that this process of defining persona of a particular user and identifying matching personas, e.g. roles, then utilizing the identified matching personas’ usage history in estimating the usage history of the particular user is in itself an abstract idea as this process describes a mental process that can be performed in human mind with pen and paper.
In regards to the applicant’s mentioning of machine learning models (algorithm) in claim 11, the examiner submits that the machine learning algorithm is recited in claim 11 only not in Group I of the claims (e.g. 2, 3, and 6-10). Furthermore, the examiner submits that algorithm is in itself an abstract idea, e.g. mathematical concept. Furthermore, even if the machine learning algorithm is considered as additional element, it is recited at a high-level generality such that it amounts to no more than “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field (e.g. the system) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or 
In asserting improvement, e.g. advancement to computer technology, the applicant replies on Aggarwal that the improvement on such an estimation of usage of a particular software program of a particular user having no usage history is an improvement over Aggarwal. In response, the applicant is Aggarwal was not the basis of the 101 analysis nor does the technique over prior art is part of analysis in 2019 PEG. Here, the estimation of usage of a particular software program of a particular user having no usage history is an abstract idea as this process could be performed in human mind with pen and paper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 2, 6, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140052610 A1 “Aggarwal” in view of US 20020082966 A1 “O’Brien” and US 20190235726 A1 “Vasudev”.
Per claim 6, Aggarwal discloses a method, comprising:
estimating usage patterns of a plurality of users for a first software application in a computing system (see ¶0006, predicts the future license grant needs of the software application based on the historical use patterns; ¶0017, the license use prediction herein can be based on historical usage patterns for classes of users; ¶0018, learning module that learns to make forecasts by an analysis of particular cluster of users, as well as the automated license purchasing based on the learning module; ¶0025, use of distributed agent program to monitor collect, and store utilization data for software licenses. The application produces measurable patterns of software license utilization over time. From these patterns, the system uses various predictive modeling techniques to accurately forecast demand and availability of shared software licenses; ¶0034); 
generating a set of time conflicts based on the usage patterns (see ¶0006; ¶0025, application produces measurable patterns of software license utilization over time; ¶0029; ¶0030, historical number of simultaneous users at certain time and certain days is used to forecast the number of simultaneous users there will be at similar times and days); 
estimating a license count for the first software application based on the set of time conflicts (see ¶0025; ¶0029; ¶0030, historical number of simultaneous users at certain time and certain days is used to forecast the number of simultaneous users there will be at similar times and days; ¶0037, maximum number of users predicted to simultaneously use the software application);  
securing additional licenses for the first application in the computing system responsive to the estimated license count not being less than an actual license count (see ¶0018, learning module that learns to make forecasts by an analysis of particular cluster of users, as well as the automated license purchasing based on the learning module; ¶0022, SMS may determine that more licenses need to be obtained and may send signal to a purchasing module to initiate a purchase. Thus, the forecasts and predictive elements have additional utility so that purchase decisions are not made “at the last minute” when any delays could be detrimental to a product schedule plan; ¶0029; ¶0035, obtains additional licenses when an insufficient number of license grants are available to meet the further calendared uses of the software application);
wherein estimating the usage patterns comprises: defining a time window; for each user, evaluating usage history data of the user for the first software application; and generating a time interval of expected usage for each user (see ¶0017, prediction is based on historical usage patterns as well as based on time, day, and a connection to a set of users’ online calendars; ¶0018, to make forecast; ¶0020, time period sample; ¶0021, learn to make forecast by analysis of previous software user; ¶0022).

Aggarwal does not specifically teach that the additional licenses for the first application in the computing system is secured responsive to the estimated license count not being less than an actual license count by a predetermined margin. O’Brien, however, teaches use of predetermined margin, e.g. threshold, in purchasing necessary resources (see ¶0094, necessary parts are automatically ordered based on pre-determined threshold). It would have been obvious to one of ordinary still in the art to include in the securing license system of Aggarwal the technique of utilizing a predetermined threshold as taught by O’Brien since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 
The applicant is reminded that the expression “securing additional licenses for the first application in the computing system responsive to the estimated license count not being less than an actual license count by a predetermined margin” is an optional limitation that does not move to distinguish over prior art as the step of securing additional licenses only occurs responsive to the estimated license count not being less than an actual license count by a predetermined margin. In other words, this step would not occur if the estimated license count is less than the actual license count by a predetermined margin.
While Aggarwal teaches generating the time interval of expected usage for a particular user based on the usage history as described above, the combination of Aggarwal and O’Brien does not specifically teach defining a set of usage history persona, each usage history persona having an associated set of profile characteristics and associated usage history data; determining that a particular user has insufficient usage history data; comparing a profile of the particular user to the set of profile characteristics to identify at least one usage history persona matching the profile; and generating the time interval of expected usage for the particular user based on the usage history data associated with the identified at least one usage history persona, generating the time interval of expected usage for the particular user based on a combination of the usage history data associated with an identified set of usage history persona matching the profile. Vasudev, however, teaches defining a set of usage history personas, each usage history persona having an associated set of profile characteristics and associated usage history data; determining that a particular user has insufficient usage history data; comparing a ¶0020), it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of assigning usage pattern based on the user’s role for those users who have insufficient history as taught by Vasudev and utilize the usage history in generating the time interval of expected usage for the particular user as the combination generally improves the overall prediction technique in Aggarwal by ensuring estimation for those who would otherwise not have usage history to predict demand for license.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Aggarwal is generally directed to generating the time interval of expected usage of user(s) for predicting simultaneous use of license(s) based on usage history (see ¶0020). Aggarwal, however, does not teach the technique in case in which a particular user does not have sufficient usage history, specifically defining personas of users for which usage history is available and then matching the personas to the profile of the particular in identifying the usage pattern to leverage the usage pattern. Vasudev, however, teaches defining a set of usage history personas, each usage history persona having an associated set of profile characteristics and associated usage history data; determining that a particular user has insufficient usage history data; ¶0020), it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of assigning usage pattern based on the user’s role for those users who have insufficient history as taught by Vasudev and utilize the usage history in generating the time interval of expected usage for the particular user as the combination generally improves the overall prediction technique in Aggarwal by ensuring estimation for those who would otherwise not have usage history to predict demand for license.
While the usage pattern in Vasudev is for different purpose, the technique of Vasudez relied on by the examiner is that in case in which a particular user has insufficient usage, a profile, e.g. role of the particular user, is used to match the personas belonging to others in identifying usage pattern. In other words, Vasudez’s technique addresses the same issue in identifying usage pattern for those who do not have usage pattern in identifying existing usage pattern(s) of those individuals to the same/similar role(s) of that of the user without usage pattern. As such, Vasudez is analogous art. 
As per claim 2, Aggarwal further teaches generating a set of time policy conflicts associated with license sharing by the plurality of users; and estimating the license count for the first software application based on the set of time conflicts and the set of policy conflicts (see ¶0003, calendar; ¶0026, enforceable policy logic).
As per claim 7, Vasudev teaches wherein the profile comprises at least one of job role or experience level (see ¶
As per claim 8, the combination of Aggarwal, O’Brien, and Vasudev does not specifically wherein the profile comprises degree enrollment data. However, as Vasudev teaches utilizing user’s profile, it would have been obvious to include any known profile, including degree enrollment data, in Vasudev. Furthermore, the description of the profile, e.g. what it comprises, represents non-functional descriptive material that do not move to distinguish over prior art.
As per claims 9 and 10, Aggarwal also teaches assigning licenses for the first software application to particular users; and registering the assigned licenses with a license server associated with the first software application; preventing operation of the first software application by a selected user responsive to a number of assigned licenses being equal to a maximum allowed number of licenses (see ¶0002, floating licenses. If the server does not have a sufficient number of licenses, some users may be denied access to the software application during peak usage; ¶0004).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140052610 A1 “Aggarwal” in view of “O’Brien” and “Vasudev” as applied to claim 1 above, and further in view of US 20160226735 A1 (“Tulino”).
As per claim 3, the combination of Aggarwal, O’Brien and Vasudev does not specifically teach wherein estimate the license count by generating a graph of the plurality of users, wherein each user is represented as a vertex in the graph, connect the vertices for selected users associated with the set of time conflicts, and determining a chromatic number of the graph. Tulino, however, teaches generating a graph of the plurality of users, wherein each user is represented as a vertex in the graph; connecting the vertices for selected users associated with the set of time conflicts; and determining a chromatic number of the graph (see ¶0087; ¶0088; ¶0101-¶0108, chromatic number of graph). Hence, as Aggarwal is generally directed to forecasting or prediction of simultaneous usage based on specific time period based on historical usage pattern (see ¶0017), it would have been obvious to one of ordinary skill in the In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

Claims 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140052610 A1 “Aggarwal” in view of US 20190235726 A1 (“Vasudev”).
As per claims 11 and 12, Aggarwal discloses a system, comprising: a processor (see ¶0039, processor; ¶0043; ¶0045; ¶0065); and a non-transitory computer readable medium storing instructions that when executed on the processor (see ¶0039, The non-transitory computer storage medium stores instructions, and a processor executes the instructions to perform the methods described herein …):
estimates usage patterns of a plurality of users for a first software application in a computing system (see ¶0006, predicts the future license grant needs of the software application based on the historical use patterns; ¶0017, the license use prediction herein can be based on historical usage patterns for classes of users; ¶0018, learning module that learns to make forecasts by an analysis of particular cluster of users, as well as the automated license purchasing based on the learning module; ¶0025, use of distributed agent program to monitor collect, and store utilization data for software licenses. The application produces measurable patterns of software license utilization over time. From these patterns, the system uses various predictive modeling techniques to accurately forecast demand and availability of shared software licenses; ¶0034), 
generates a set of time conflicts based on the usage patterns (see ¶0006; ¶0025, application produces measurable patterns of software license utilization over time; ¶0029; 0030, historical number of simultaneous users at certain time and certain days is used to forecast the number of simultaneous users there will be at similar times and days), 
estimate a license count for the first software application based on the set of time conflicts (see ¶0025; ¶0029; ¶0030, historical number of simultaneous users at certain time and certain days is used to forecast the number of simultaneous users there will be at similar times and days; ¶0037, maximum number of users predicted to simultaneously use the software application),
prevents operation of the first software application by a selected user responsive to a number of assigned licenses being equal to a maximum allowed number of licenses  (see ¶0002; ¶0004, license grant for use; ¶0005-¶0006, license grant; ¶0035, insufficient number of license, by disclosing additional license, the reference prevents operation of the software application by a selected user responsive to a number of assigned licenses being equal to a maximum allowed number of licenses),
generates a set of time policy conflicts associated with license sharing by the plurality of users; and estimating the license count for the first software application based on the set of time conflicts and the set of policy conflicts (see ¶0003, calendar; ¶0026, enforceable policy logic).
While Aggarwal teaches generating the time interval of expected usage for a particular user based on the usage history (see ¶0020) and use of learning module that learns in forecasting by an analysis of cluster of users (see ¶0018)., Aggarwal does not specifically teach defines a set of usage history personas, each usage history persona having an associated set of profile characteristics and associated usage history data, determines that a particular user has insufficient usage history data, compares a profile of the particular user to the set of profile characteristics to identify at least one usage history persona matching the profile, and generates the time interval of expected usage for the ¶0020), it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of assigning usage pattern based on the user’s role for those users who have insufficient history as taught by Vasudev and utilize the usage history in generating the time interval of expected usage for the particular user as the combination generally improves the overall prediction technique in Aggarwal by ensuring estimation for those who would otherwise not have usage history to predict demand for license.
As per claim 17, Vasudev teaches wherein the profile comprises at least one of job role or experience level (see ¶0024). Furthermore, the description of the profile, e.g. what it comprises, represents non-functional descriptive material that do not move to distinguish over prior art.
As per claim 18, the combination of Aggarwal and Vasudev does not specifically wherein the profile comprises degree enrollment data. However, as Vasudev teaches utilizing user’s profile, it would have been obvious to include any known profile, including degree enrollment data, in Vasudev. Furthermore, the description of the profile, e.g. what it comprises, represents non-functional descriptive material that do not move to distinguish over prior art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “Aggarwal” in view of “Vasudev” as applied to claim 11 above, and further in view of US 20160226735 A1 (“Tulino”).
As per claim 13, the combination of Aggarwal and Vasudev does not specifically teach wherein estimate the license count by generating a graph of the plurality of users, wherein each user is represented as a vertex in the graph, connect the vertices for selected users associated with the set of time conflicts, and determining a chromatic number of the graph. Tulino, however, teaches generating a graph of the plurality of users, wherein each user is represented as a vertex in the graph; connecting the vertices for selected users associated with the set of time conflicts; and determining a chromatic number of the graph (see ¶0087; ¶0088; ¶0101-¶0108, chromatic number of graph). Hence, as Aggarwal is generally directed to forecasting or prediction of simultaneous usage based on specific time period based on historical usage pattern (see ¶0017), it would have been obvious to one of ordinary skill in the art to utilize any known technique for another in estimating simultaneous use, and further it would take no more than ordinary creativity for a person of ordinary skill to use any known technique available, i.e. chromatic graph, as a technique in estimating the number of simultaneous (e.g. conflict) users as disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

Claims 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140052610 A1 “Aggarwal” in view of “Vasudev” as applied to claim 11 above, and further in view of US 20190209022 A1 (“Sobol”).
Per claims 19, 20, 22, and 23, the combination of Aggarwal and Vasudev does not specifically teach wherein the at least one machine learning algorithm comprises Hidden Markov Model, a support vector machine, and PCA. Sobol, however, teaches wherein the at least one machine learning algorithm comprises Hidden Markov Model, a support vector machine, PCA, and convolutional neural networks ¶0219, SVM, PCA, CNN; ¶0222, HMM; ¶0260). Hence, as Aggarwal teaches a learning model as described above, it would have been obvious to one of ordinary skill in the art to utilize any known machine learning algorithm, i.e. SVM, PCA, HMM, and CNN, as a learning model as disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
Furthermore, the description of what the at least one machine learning algorithm comprises represents non-functional descriptive material that do not move to distinguish over prior art.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140052610 A1 “Aggarwal” in view of “Vasudev” as applied to claim 11 above, and further in view of US 20110026798 A1 (“Madabhushi”).
Per claims 21, the combination of Aggarwal and Vasudev does not specifically teach wherein the at least one machine learning algorithm comprises frequent itemset mining. Madabhushi, however, teaches wherein the at least one machine learning algorithm comprises frequent itemset mining (see ¶0036). Hence, as Aggarwal teaches a learning model as described above, it would have been obvious to one of ordinary skill in the art to utilize any known machine learning algorithm, i.e. frequent itemset mining, as a learning model as disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
Furthermore, the description of what the at least one machine learning algorithm comprises represents non-functional descriptive material that do not move to distinguish over prior art.



Response to Arguments
101
In presenting arguments that the claim(s) are directed to eligible subject matter, the applicant points to the problem that the instant claim(s) are attempting to solve, e.g. a particular history of a user may be unknown and that the problem is addressed by defining personas of users for which usage history is available and then estimating the usage history of the particular user for which data is not available based on the usage history of users having matching personas (see page 8 of the Amendment). The examiner submits that this process of defining persona of a particular user and identifying matching personas, e.g. roles, then utilizing the identified matching personas’ usage history in estimating the usage history of the particular user is in itself an abstract idea as this process describes a mental process that can be performed in human mind with pen and paper.
In regards to the applicant’s mentioning of machine learning models (algorithm) in claim 11, the examiner submits that the machine learning algorithm is recited in claim 11 only not in Group I of the claims (e.g. 2, 3, and 6-10). Furthermore, the examiner submits that algorithm is in itself an abstract idea, e.g. mathematical concept. Furthermore, even if the machine learning algorithm is considered as additional element, it is recited at a high-level generality such that it amounts to no more than “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. These limitation do not represent: Improvements to the functioning of a computer, or to any other technology or technical field (e.g. the system) - see MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial 
In asserting improvement, e.g. advancement to computer technology, the applicant replies on Aggarwal that the improvement on such an estimation of usage of a particular software program of a particular user having no usage history is an improvement over Aggarwal. In response, the applicant is reminded that Aggarwal was not the basis of the 101 analysis nor does the technique over prior art is part of analysis in 2019 PEG. Here, the estimation of usage of a particular software program of a 
112
The claims remain rejected under 112(b) for the reasons outlined above in the 112 section.
103
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Aggarwal is generally directed to generating the time interval of expected usage of user(s) for predicting simultaneous use of license(s) based on usage history (see ¶0020). Aggarwal, however, does not teach the technique in case in which a particular user does not have sufficient usage history, specifically defining personas of users for which usage history is available and then matching the personas to the profile of the particular in identifying the usage pattern to leverage the usage pattern. Vasudev, however, teaches defining a set of usage history personas, each usage history persona having an associated set of profile characteristics and associated usage history data; determining that a particular user has insufficient usage history data; comparing a profile of the particular user to the set of profile characteristics to identify at least one usage history persona matching the profile (see ¶0024, new users with insufficient usage history is assigned usage history based on the user’s role). Hence, as Aggarwal is generally directed to generating the time interval of expected usage of user(s) for predicting simultaneous use of license(s) based on usage history (see ¶0020), it would have been obvious to one of ordinary skill in the art prior to the .
While the usage pattern in Vasudev is for different purpose, the technique of Vasudez relied on by the examiner is that in case in which a particular user has insufficient usage, a profile, e.g. role of the particular user, is used to match the personas belonging to others in identifying usage pattern. In other words, Vasudez’s technique addresses the same issue in identifying usage pattern for those who do not have usage pattern in identifying existing usage pattern(s) of those individuals to the same/similar role(s) of that of the user without usage pattern. As such, Vasudez is analogous art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080243699 A1 discloses analyzing usage patterns and business rules in predicting licensing need;
US 20160063222 A1 discloses analyzing usage patterns for user(s) in managing licenses;
US 20180053271 A1 discloses license optimizer that utilizes prediction model in determining licenses that may be needed over a period of time;
US 20080033772 A1 discloses license management techniques including demand forecasting;
US 20080306786 A1 discloses statistics and trend analysis application to predict the future need for licenses;
US 20040078339 A1 discloses priority based licensing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/STEVEN S KIM/Primary Examiner, Art Unit 3685